 



Exhibit 10.78

2003 INCENTIVE AWARD PLAN
RESTRICTED STOCK AWARD AGREEMENT

          Pursuant to the terms of this Restricted Stock Award Agreement
(“Agreement”) and your Restricted Stock Award Grant Notice (“Grant Notice”) (the
terms of which are hereby incorporated by reference and made a part of this
Agreement), effective as of the Grant Date set forth on the Grant Notice,
Gen-Probe Incorporated, a Delaware corporation, hereinafter referred to as the
“Company,” has awarded to you this Restricted Stock award (“Award”), the par
value of which is in consideration for your past services.

          WHEREAS, the Company wishes to award to you Common Stock, par value
$0.0001 per share; and

          WHEREAS, the Company wishes to carry out The 2003 Incentive Award Plan
of Gen-Probe Incorporated (the “Plan”) (the terms of which are hereby
incorporated by reference and made a part of this Agreement); and

          WHEREAS, the Committee, appointed to administer the Plan, has
determined that it would be to the advantage and best interest of the Company
and its stockholders to grant the Award provided for herein to you as an
inducement to remain in the service of the Company or its Subsidiaries and as an
incentive during such service, and has advised the Company thereof and
instructed the undersigned officer to issue said Award.

          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

          1.1 General. Terms not explicitly defined in this Agreement but
defined in the Plan shall have the same definitions as in the Plan. Wherever the
following terms are used in this Agreement they shall have the meanings
specified below, unless the context clearly indicates otherwise.

          1.2 Cause. “Cause” shall mean (a) your failure or refusal to perform
specific and lawful directions with respect to your service with the Company or
a Subsidiary, (b) the commission by you of a felony or the perpetration by you
of an act of fraud, dishonesty, or misrepresentation against, or breach of
fiduciary duty toward, the Company or a Subsidiary or (c) any willful act or
omission by you which is injurious in any material respect to the financial
condition or business reputation of the Company or a Subsidiary.

          1.3 Secretary. “Secretary” shall mean the Secretary of the Company.

          1.4 Termination of Service. “Termination of Service” shall mean
Termination of Consultancy, Termination of Directorship or Termination of
Employment, as the case may be.

 



--------------------------------------------------------------------------------



 



ARTICLE II

GRANT OF AWARD

          2.1 Grant of Restricted Stock Award. In consideration of your past
services and your agreement to remain in the service of the Company or its
Subsidiaries and for other good and valuable consideration, effective as of the
Grant Date set forth on your Grant Notice, the Company irrevocably grants to you
an Award of Restricted Stock for an aggregate of the number of shares of Common
Stock set forth on your Grant Notice, upon the terms and conditions set forth in
this Agreement and your Grant Notice.

          2.2 Consideration to the Company. In consideration of the granting of
the Award by the Company, you agree to render faithful and efficient services to
the Company or any Subsidiary, with such duties and responsibilities as the
Company shall from time to time prescribe. Nothing in the Plan or this Agreement
shall confer upon you any right to continue in the service of the Company or any
Subsidiary or shall interfere with or restrict in any way the rights of the
Company and its Subsidiaries, which are hereby expressly reserved, to discharge
you at any time for any reason whatsoever, with or without Cause.

ARTICLE III

DETAILS OF AWARD

          3.1 Vesting. Subject to the limitations contained herein, the shares
of Common Stock subject to your Award will vest as provided in your Grant
Notice, provided that vesting will cease upon your Termination of Service.

          3.2 Number of Shares. The number of shares of Common Stock subject to
your Award may be adjusted from time to time for capitalization adjustments as
described in Section 10.3 of the Plan.

          3.3 Securities Law Compliance. You will not be issued any shares of
Common Stock under your Award unless the shares are either (a) then registered
under the Securities Act of 1933 (the “Securities Act”) or (b) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you will not receive any shares of
Common Stock pursuant to your Award if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

          3.4 Limitations on Transfer. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock held by you under the Award while such shares are subject
to the Reacquisition Right (as defined in Section 3.5 below). After the shares
have been released from the Reacquisition Right, you are free to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in such
shares provided that any such actions are in compliance with the provisions
herein and applicable securities laws.

          3.5 Right of Reacquisition.

2



--------------------------------------------------------------------------------



 



               (a) The Company shall have a Reacquisition Right (as defined
below) as to the shares of Common Stock you acquire pursuant to your Award that
have not as yet vested in accordance with the Vesting Schedule on your Grant
Notice (the “Unvested Shares”) on the following terms and conditions:

                    (i) The Unvested Shares shall be held in escrow pursuant to
the terms of the Joint Escrow Instructions attached hereto as Attachment II.

                    (ii) The Company shall, simultaneously with your Termination
of Service, automatically reacquire for no consideration (monetary or otherwise)
all of the Unvested Shares (the “Reacquisition Right”), unless the Company
agrees to waive its Reacquisition Right as to some or all of the Unvested
Shares. Any waiver of the Company’s Reacquisition Right shall be exercised by
the Company pursuant to written notice to the Escrow Agent in accordance with
the Joint Escrow Instructions (with a copy to you or your representative)
delivered simultaneous with the Company’s written notice to the Escrow Agent of
your Termination of Service and, upon receipt of any such waiver, the Escrow
Agent may then release to you the number of Unvested Shares not being reacquired
by the Company. If the Company does not waive its Reacquisition Right as to all
of the Unvested Shares, then upon receipt of the Company’s written notice of
your Termination of Service, the Escrow Agent automatically shall transfer to
the Company the number of shares of Common Stock the Company is reacquiring.

                    (iii) You agree to: (A) execute three (3) copies of the
Assignment Separate From Certificate (with date and number of shares of Common
Stock left blank) substantially in the form of Attachment I to this Agreement,
and (B) execute the Joint Escrow Instructions attached hereto as Attachment II,
and to deliver executed copies of each to the Company on the Grant Date
indicated on your Grant Notice (or such other date as requested by the Company),
along with the certificate or certificates evidencing the shares of Common
Stock, all of which shall be for use by the Escrow Agent pursuant to the terms
of the Joint Escrow Instructions.

                    (iv) The Company’s right to reacquire the shares of Common
Stock subject to your Award (and other property and securities received in
connection therewith) pursuant to this Section 6 shall lapse at the rate at
which the shares of Common Stock vest pursuant to the Vesting Schedule set forth
in your Grant Notice.

                    (v) Subject to the provisions of your Award (including, but
not limited to, subparagraph 3.5(a)(vi) herein) and the Plan, during the term of
your Award you shall exercise all rights and privileges of a stockholder of the
Company with respect to the shares of Common Stock deposited in escrow. Subject
to the provisions of subparagraph 3.5(a)(vi) herein and the Plan, you shall be
deemed to be the holder of the Unvested Shares for purposes of receiving any
dividends which may be paid with respect to such shares and for purposes of
exercising any voting rights relating to such shares even if some or all of such
shares have not yet vested and been released from the Company’s Reacquisition
Right.

                    (vi) If, from time to time, there is any dividend or any
capitalization adjustment as described in subsection 10.3(a) of the Plan, then
in such event any and all new, substituted or additional securities (or other
property or cash, as applicable) to

3



--------------------------------------------------------------------------------



 



which you are entitled by reason of your ownership of the Unvested Shares shall
be immediately subject to the Reacquisition Right with the same force and effect
as the Unvested Shares subject to this Reacquisition Right immediately before
such event.

                    (vii) If at any time during the term of the Reacquisition
Right, an event as described in subsection 10.3(b) of the Plan occurs, the
Company may assign its Reacquisition Right to any successor of the Company, and
any successor of the Company may assume this Award or substitute a similar stock
award. If any surviving corporation or acquiring corporation refuses to assume
this Award or substitute a similar stock award in connection with such event,
the Reacquisition Right shall terminate immediately prior to such event.

          3.6 Withholding Obligations.

               (a) At the time your Award is made, at the time that some or all
of the shares subject to your Award become vested, or at any time thereafter as
requested by the Company, you hereby authorize withholding from payroll and/or
any other amounts payable to you, and otherwise agree to make adequate provision
for any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or a Subsidiary, if any, which arise in
connection with your Award.

               (b) Unless the tax withholding obligations of the Company and/or
any Subsidiary are satisfied, the Company shall have no obligation to either
issue a certificate for the shares of Common Stock subject to your Award or
approve the release of such shares of Common Stock from the escrow provided for
herein.

          3.7 Federal Tax Consequences. The acquisition and vesting of the
shares of Common Stock subject to your Award may have adverse tax consequences
to you that may be avoided or mitigated by filing an election under Section
83(b) of the Internal Revenue Code, as amended (the “Code”). Such election must
be filed within thirty (30) days after the date of your Award. You acknowledge
that the Company has directed you to seek independent advice regarding the
applicable provisions of the Code, the income tax laws of any municipality,
state or foreign country in which you may reside, and the tax consequences of
your death. YOU FURTHER ACKNOWLEDGE THAT IT IS YOUR OWN RESPONSIBILITY, AND NOT
THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(B), EVEN IF YOU
REQUEST THE COMPANY TO MAKE THE FILING ON YOUR BEHALF.

ARTICLE IV

OTHER PROVISIONS

          4.1 Administration. The Committee shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon you, the Company and all other interested persons. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or this Agreement.
In its absolute discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan and this
Agreement.

4



--------------------------------------------------------------------------------



 



          4.2 Transfers. The rights and obligations of the Company under your
Award shall be transferable to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns. Your rights and obligations
under your Award may only be assigned with the prior written consent of the
Company.

          4.3 Lock-Up Period. You hereby agree that, if so requested by the
Company or any representative of the underwriters (the “Managing Underwriter”)
in connection with any registration of the offering of any securities of the
Company under the Securities Act, you shall not sell or otherwise transfer any
shares of Common Stock or other securities of the Company during such period as
may be requested in writing by the Managing Underwriter and agreed to in writing
by the Company (which period shall not be longer than 180 days) (the “Market
Standoff Period”) following the effective date of a registration statement of
the Company filed under the Securities Act.

          4.4 Restrictive Legends and Stop-Transfer Orders.

     (a) The share certificate or certificates evidencing the shares of Common
Stock issued to you hereunder shall be endorsed with any legends that may be
required by state or federal securities laws, including but not limited to the
following:



    “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A REACQUISITION
RIGHT AND OTHER RESTRICTIONS AND CONDITIONS SET FORTH IN AN AWARD AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR SUCH HOLDER’S PREDECESSOR IN
INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THIS COMPANY.
ANY TRANSFER OR ATTEMPTED TRANSFER OF ANY SHARES SUBJECT TO SUCH AWARD IS VOID
WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE COMPANY.”

          (b) You agree that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

          (c) The Company shall not be required: (i) to transfer on its books
any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement, or (ii) to treat as owner
of such shares of Common Stock or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom such shares shall have been so
transferred.

          4.5 Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary, and
any notice to be given to you shall be addressed to you at the address given
beneath your signature hereto. By a notice given pursuant to this Section 4.5,
either party may hereafter designate a different address for notices to be given
to that party. Any notice which is required to be given to you shall, if you are
then deceased, be given to your personal representative if such representative
has previously informed the Company of such representative’s status and address
by written notice under this Section 4.5. Any notice shall be deemed duly given
when delivered personally or enclosed in a

5



--------------------------------------------------------------------------------



 



properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) certified or registered mail in a post office or branch post
office regularly maintained by the United States Postal Service.

          4.6 Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

          4.7 Construction. This Agreement shall be administered, interpreted
and enforced under the laws of the State of California without regard to
conflicts of laws principles thereof. You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Award.
You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

          4.8 Conformity to Securities Laws. You acknowledge that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Award is granted, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

          4.9 Amendments. This Agreement may not be modified, amended or
terminated except by an instrument in writing, signed by you and by a duly
authorized representative of the Company.

          4.10 Governing Plan Document. Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control.

Attachments to Restricted Stock Award Agreement:



I               Assignment Separate From Certificate   II               Joint
Escrow Instructions

6



--------------------------------------------------------------------------------



 



ATTACHMENT I
ASSIGNMENT SEPARATE FROM CERTIFICATE

     For Value Received and pursuant to that certain Restricted Stock Award
Grant Notice and Restricted Stock Award Agreement (together, the “Award”),
[Participant’s Name] hereby sells, assigns and transfers unto Gen-Probe
Incorporated, a Delaware corporation (the “Company”) ___________________
(__________) shares of the Common Stock of the Company, standing in the
undersigned’s name on the books of said corporation represented by Certificate
No.    delivered herewith and does hereby irrevocably constitute and appoint
_________________________as attorney-in-fact to transfer the said stock on the
books of the within named Company with full power of substitution in the
premises. This Assignment may be used only in accordance with and subject to the
terms and conditions of the Award, in connection with the reacquisition of
shares of Common Stock of the Company issued to the undersigned pursuant to the
Award, and only to the extent that such shares of Common Stock remain subject to
the Company’s Reacquisition Right under the Award.

Dated:                                                         

                  Signature:                                                   
                        

                [Participant’s Name],    

                Recipient    

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this Assignment is to enable the Company (or its assignee) to
exercise its Reacquisition Right set forth in the Award without requiring
additional signatures on your part.

 



--------------------------------------------------------------------------------



 



ATTACHMENT II
JOINT ESCROW INSTRUCTIONS

[date]

Corporate Secretary
Gen-Probe Incorporated
10210 Genetic Center Drive
San Diego, CA 92121-4362

Dear Sir/Madam:

     As Escrow Agent for both Gen Probe, Incorporated, a Delaware corporation
(the “Company”), and the undersigned recipient of stock of the Company
(“Recipient”), you are hereby authorized and directed to hold the documents
delivered to you pursuant to the terms of that certain Restricted Stock Award
Grant Notice (“Grant Notice”) and Restricted Stock Award Agreement (“Agreement”)
dated ________, 200   attached thereto, in accordance with the following
instructions:

     1. In the event of Recipient’s Termination of Service (as defined in the
Agreement) during the vesting period set forth in the Grant Notice, the Company
(or its assignee) will provide you with written notice of such Recipient’s
Termination of Service and, if applicable, notice of the Company’s intent to
waive its Reacquisition Right with respect to all or any part of the Unvested
Shares (as defined in the Agreement). Unless you receive written notice from the
Company stating that the Company intends to waive its Reacquisition Right (as
described in the Agreement) with respect to all or any part of the Unvested
Shares (as defined in the Agreement) (in which case the number of shares
transferred shall be as indicated in such notice), then, as of the date you
receive written notice of the Recipient’s Termination of Service as described
herein, the Company shall automatically reacquire all of the Unvested Shares (as
defined in the Agreement) and you are directed to automatically and
simultaneously (unless the Company requests in writing that the actions
contemplated herein occur at a later date following Recipient’s Termination of
Service): (a) date the stock assignments necessary for the transfer in question,
(b) fill in the number of shares of Common Stock (as defined in the Agreement)
being transferred (which shall be all of the Unvested Shares as defined in the
Agreement unless the Company has elected to waive its Reacquisition Right with
respect to any portion of the Unvested Shares), and (c) deliver the same,
together with the certificate evidencing the shares of Common Stock to be
transferred, to the Company.

     2. Recipient and the Company hereby irrevocably authorize and direct you to
effectuate the transfer described above in accordance with the terms set forth
herein and in the

 



--------------------------------------------------------------------------------



 



Agreement without further action by either Recipient or the Company (other than
the written notice of termination as described above).

     3. Recipient irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of Common Stock to be held by you hereunder and
any additions and substitutions to said shares of Common Stock as specified in
the Grant Notice and in the Agreement. Recipient does hereby irrevocably
constitute and appoint you as Recipient’s attorney-in-fact and agent for the
term of this escrow to execute with respect to such securities (and any other
securities or property acquired in connection therewith) all documents of
assignment and/or transfer and all stock certificates necessary or appropriate
to make all securities negotiable and complete any transaction herein
contemplated.

     4. This escrow shall terminate upon the earliest of (i) the complete
vesting of the shares of Common Stock subject to the Award; (ii) the return to
the Company of the Unvested Shares (as defined in the Agreement); (iii) the
Company’s waiver (in writing) of its right to reacquire the Unvested Shares; or
(iv) any combination of (i), (ii) and/or (iii), provided that any such
combination of (i), (ii) and/or (iii) represents the total number of shares of
Common Stock issued pursuant to the Award.

     5. Your duties hereunder may be altered, amended, modified or revoked only
by a writing signed by all of the parties hereto.

     6. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties or
their assignees. You shall not be personally liable for any act you may do or
omit to do hereunder as Escrow Agent or as attorney-in-fact for Recipient while
acting in good faith and any act done or omitted by you pursuant to the advice
of your own attorneys shall be conclusive evidence of such good faith.

     7. You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law, and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree of any court,
you shall not be liable to any of the parties hereto or to any other person,
firm or corporation by reason of such compliance, notwithstanding any such
order, judgment or decree being subsequently reversed, modified, annulled, set
aside, vacated or found to have been entered without jurisdiction.

     8. You shall not be liable in any respect on account of the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver the Award or any documents or papers deposited or called for
hereunder.

 



--------------------------------------------------------------------------------



 



     9. You shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with you.

     10. You shall be entitled to employ such legal counsel, including but not
limited to Cooley Godward llp, and other experts as you may deem necessary
properly to advise you in connection with your obligations hereunder, may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor.

     11. Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be Secretary of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company may
appoint any officer or assistant officer of the Company as successor Escrow
Agent and Recipient hereby confirms the appointment of such successor or
successors as Recipient’s attorney-in-fact and agent to the full extent of your
appointment.

     12. If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.

     13. It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities, you
may (but are not obligated to) retain in your possession without liability to
anyone all or any part of said securities until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but you shall be
under no duty whatsoever to institute or defend any such proceedings.

     14. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
any United States Post Box, by registered or certified mail with postage and
fees prepaid, addressed to each of the other parties hereunto entitled at the
following addresses, or at such other addresses as a party may designate by ten
(10) days’ written notice to each of the other parties hereto:

         

  Company:   Gen-Probe Incorporated

      10210 Genetic Center Drive

      San Diego, CA 92121-4362

      Attn: Corporate Secretary
 
       

  Recipient:                                         

                                            

                                            

 



--------------------------------------------------------------------------------



 



     
Escrow Agent:
  Gen-Probe Incorporated

  10210 Genetic Center Drive

  San Diego, CA 92121-4362

  Attn: Corporate Secretary

     16. By signing these Joint Escrow Instructions you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Agreement.

     17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns. It is
understood and agreed that references to “you” or “your” herein refer to the
original Escrow Agent and to any and all successor Escrow Agents. It is
understood and agreed that the Company may at any time or from time to time
assign its rights under the Agreement and these Joint Escrow Instructions in
whole or in part.

     

  Very truly yours,
 
   

  Gen-Probe Incorporated
 
   

  By:                                                                          
 
 
   

  Recipient
 
   

                                                                              

  [Participant’s Name]

Escrow Agent:

                                                                            
Secretary,
Gen-Probe Incorporated

 



--------------------------------------------------------------------------------



 



Gen-Probe Incorporated
Restricted Stock Award Grant Notice
(2003 Incentive Award Plan)

Gen-Probe Incorporated (“Company”), pursuant to its 2003 Incentive Award Plan
(the “2003 Plan”), hereby grants to Recipient a Restricted Stock Award (“Award”)
of shares of the Company’s Common Stock set forth below. This Award is subject
to all of the terms and conditions as set forth herein and in the Restricted
Stock Award Agreement and the 2003 Plan, all of which are attached hereto and
incorporated herein in their entirety.

     
Recipient Name:
                                                                              
Grant Date:
                                                                              
Vesting Commencement Date:
                                                                              
Number of Shares Subject to the Award:
                                                           shares

     
Type of Grant:
  þ Restricted Stock Award
Vesting Schedule:
                                                           

                                                           

Additional Terms/Acknowledgements: The undersigned Recipient acknowledges
receipt of, and understands and agrees to, this Restricted Stock Award Grant
Notice (“Grant Notice”), the Restricted Stock Award Agreement and the 2003 Plan.
Recipient further acknowledges that as of the Grant Date, this Grant Notice, the
Restricted Stock Award Agreement and the 2003 Plan set forth the entire
understanding between Recipient and the Company regarding the acquisition of
stock in the Company and supersede all prior oral and written agreements on that
subject with the exception of (i) options or Restricted Stock Awards previously
granted and delivered to Recipient under the 2003 Plan, and (ii) the following
agreements only:

     
Other Agreements:
  þ None.

  o See Attached Sheet.

     
Gen-Probe Incorporated
  Recipient
 
   
By:                                                                            
 
                                                                                
     
Signature
  Signature
 
   
Title:                                                                          
 
  Date:                                                                        
   
 
   
Date:                                                                          
 
   

Attachments: Restricted Stock Award Agreement, 2003 Incentive Award Plan

 



--------------------------------------------------------------------------------



 



Attachment I

Restricted Stock Award Agreement

 



--------------------------------------------------------------------------------



 



Attachment II

2003 Incentive Award Plan

 